

115 HR 1420 IH: Know Before You Fly Act
U.S. House of Representatives
2017-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1420IN THE HOUSE OF REPRESENTATIVESMarch 8, 2017Mr. DeFazio (for himself and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to require an air carrier to provide information to the
			 public regarding its policies for imposing baggage fees and assisting
			 passengers during a widespread disruption of service, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Know Before You Fly Act. 2.Disclosure of feesSection 41712 of title 49, United States Code, is amended by adding at the end the following:
			
				(d)Disclosure of fees
 (1)In generalIt shall be an unfair or deceptive practice under subsection (a) for any air carrier, foreign air carrier, or ticket agent to fail to include, in an internet fare quotation for a specific itinerary in air transportation selected by a consumer, a clear and prominent statement that additional fees for checked baggage and carry-on baggage may apply, along with a prominent link from that internet website page directly to a list of all such fees.
 (2)Savings provisionNothing in this subsection may be construed to derogate or limit any responsibilities of an air carrier, foreign air carrier, or ticket agent under section 399.85 of title 14, Code of Federal Regulations, or any successor provision..
		3.Widespread disruptions
 (a)In generalChapter 423 of title 49, United States Code, is amended by adding at the end the following:  42304.Widespread disruptions (a)General requirementsA covered air carrier shall publish, via a prominent link on the air carrier’s public internet website, a clear statement indicating whether or not, with respect to a passenger of the air carrier whose travel is interrupted as a result of a widespread disruption, the air carrier will—
 (1)provide for hotel accommodations; (2)arrange for ground transportation;
 (3)provide meal vouchers; (4)arrange for air transportation on another air carrier or foreign air carrier to the passenger’s destination; and
 (5)provide for sleeping facilities, food, and water inside the airport terminal. (b)Transportation on other air carriersThe information provided by a covered air carrier under subsection (a)(4) shall identify each air carrier and foreign air carrier with which the covered air carrier will arrange air transportation as described in subsection (a)(4).
 (c)DefinitionsIn this section, the following definitions apply: (1)Widespread disruptionThe term widespread disruption means, with respect to a covered air carrier, the interruption of all or a substantial portion of the air carrier’s system-wide flight operations, including flight delays and cancellations, as the result of the failure of one or more computer systems or computer networks of the air carrier.
 (2)Covered air carrierThe term covered air carrier means an air carrier that provides scheduled or public charter passenger air transportation by operating an aircraft that as originally designed has a passenger capacity of thirty or more seats.
 (d)Savings provisionNothing in this section may be construed to modify, abridge, or repeal any obligation of an air carrier under section 42301..
 (b)Conforming amendmentThe analysis for chapter 423 of title 49, United States Code, is amended by adding at the end the following:
				
					
						42304. Widespread disruptions..
			4.Cabin air quality
 (a)Designation of officeNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall designate an office of the Administration to receive and analyze reports involving fumes in the air conditioning and pressurization systems of aircraft operated under the provisions of part 121 of title 14, Code of Federal Regulations.
 (b)Corrective actionsIf the head of the office designated under subsection (a) determines with respect to a report received under subsection (a) that corrective action would reduce the recurrence of an event described in the report, the head of the office shall transmit that determination to the Associate Administrator for Aviation Safety.
 (c)Standardized reportingNot later than 60 days after the date of enactment of this Act, the Administrator shall issue guidance to air carrier employees regarding terminology and phraseology for standardized reporting of fume events in the Administration’s standard service difficulty reports.
 (d)Annual reportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the head of the office designated under subsection (a) shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on—
 (1)the number of reports received under subsection (a); (2)the disposition of the reports; and
 (3)the status of the Administration’s implementation of any corrective actions identified under subsection (b).
				